July 13, 2015

                            Cause No. 03-14-00512-CR


                             CRAE ROBERT PEASE
                                      Appellant

                                          v.



                             THE STATE OF TEXAS
                                       Appellee

    APPELLANT'S MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

Crae Robert Pease, Appellant, moves this Court to grant an extension of time to

file Appellant's Brief, and respectfully states:

        1. Appellant's Briefwas due on June 17, 2015, however, the record wasn't

complete, and a Supplemental Clerk's record was filed in this court on June 3,

2015.


        2. Appellant seeks a thirty day extension of time to file Appellant's Brief

from today's date , which would make Appellant's Brief due on or before August

13,2015.

        3.    This extension of time is necessary because the issue is very

complicated and requires a great deal of time to throughly examine the records and

transcript and study the defenses.

        4.    This is the first extension of time Appellant has sought for the filing

his brief.
                                                                 'received^
                                                                   JUL 1 3 2015
                                                                 THIRD CC'JST OF A-?EALS
                                                                     PFFRnYP.Ki'iE /
      For these reason, Crae Robert Pease requests that this court render an order


extending the time for filing Appellant's Brief to and including August 13, 2015


                                            Crae Robert Pease
                                            6715 Skynook Drive
                                            Austin, Texas 78745


                      CERTIFICATE OF CONFERENCE

      On July 13, 2015, an attempt was made to confer with William Swaim,

attorney for Appellee, in order to confer as to the extension butwas unable to reach

Mr. Swaim.



                                                   Crae Robert Pease


                          CERTIFICATE OF SERVICE

      On July 13, 2015, a copy of the attached motion for extension of time was
sent by U. S. Postal Service to:

      William Swaim
      Travis County Attorney's Office
      P.O. Box 1748
      Austin, Texas 78767